                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    KARL PETERS                                               CIVIL ACTION

    VERSUS                                                      NO. 17-2598

    DARREL VANNOY                                          SECTION “R” (2)


                                  ORDER

       Before the Court is petitioner Karl Peters’ petition for habeus corpus

pursuant to 28 U.S.C. § 2254. 1 The Court has reviewed de novo the petition,

the record, the applicable law, the Magistrate Judge’s Report and

Recommendation,2 and the petitioner’s objection. 3 The Magistrate Judge

correctly determined that petitioner’s claims are meritless.       Petitioner’s

objection merely requests an appeal to the Fifth Circuit. 4 It does not raise

any factual or legal issues.5 Accordingly, the Court adopts the Magistrate

Judge’s Report and Recommendation as its opinion therein.

       Rule 11 of the Rules Governing Section 2254 Proceedings provides that

“[t]he district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant. Before entering the final order,


1      R. Doc. 4.
2      R. Doc. 21.
3      R. Doc. 22.
4      Id. at 1.
5      See Id.
the court may direct the parties to submit arguments on whether a certificate

should issue.” Rules Governing Section 2254 Proceedings, Rule 11(a). A

court may issue a certificate of appealability only if the petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2); Rules Governing Section 2254 Proceedings, Rule 11(a) (noting

that § 2253(c)(2) supplies the controlling standard).        The “controlling

standard” for a certificate of appealability requires the petitioner to show

“that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the

issues presented [are] ‘adequate to deserve encouragement to proceed

further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v.

MacDaniel, 529 U.S. 473, 475 (2000)).

      For the reasons stated in the Report and Recommendation, petitioner

has not made a substantial showing of the denial of a constitutional right.

Accordingly, IT IS ORDERED that the petition is DISMISSED WITH

PREJUDICE. The Court will not issue a certificate of appealability.



          New Orleans, Louisiana, this _____
                                        3rd day of April, 2019.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE

                                      2
